DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group I, Claims 1-9 and 18-20 in the reply filed on 6/3/2022 is acknowledged. Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. 

Claim Rejections - 35 USC § 112
3.	 The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 6 refers to a percentage without defining the base unit (“having up to 100% dimeric species”). Thus, the claim fail to distinctly claim the subject matter of the invention and is therefore indefinite. For the purposes of examination, the claim will be interpreted as percent by weight.

Claim Analysis
5.	Summary of Claim 1:
A dimeric decarboxylated rosin (DDCR) composition comprising: 

50 to 100 wt. % of polycyclic hydrocarbon compounds having one or more aliphatic, unsaturated or aromatic groups, and 34-80 carbon atoms; 5

wherein the composition has: a molecular weight M of 250-900 Da, measured using gel permeation chromatography and polystyrene calibration standards; and an oxygen to carbon ratio of < 5%; 

wherein the composition is formed by decarboxylating a dimeric rosin acid or by 10dimerizing a decarboxylated rosin.

 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US PG Pub 2015/023204 A1).
	Regarding claims 1, 5-6, Sato et al. teach a rosin dimer component having the following formulae [0029-0030]:

    PNG
    media_image1.png
    271
    288
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    231
    325
    media_image2.png
    Greyscale

wherein a functional group-free rosin dimer is a decomposition product derived from the bifunctional rosin dimer by elimination (decarboxylation) of the two functional groups (ROOC--) thereby reading on the dimeric decarboxylated rosin as required by the instant claim and the “formed by decarboxylating a dimeric rosin acid” as required by the instant claim. Sato et al. further teach the rosin dimer component having a content of the bifunctional rosin dimer in an amount of 80% by weight or more [0014] thereby reading on the claimed range of 50 to 100 wt% of polycyclic hydrocarbon compounds having one or more aliphatic, unsaturated or aromatic groups, and 34-80 carbon atoms as required by the instant claim 1 and further reading on the DDCR having > 50 wt% dimeric species as required by instant claim 5 and up to 100% dimeric species as required by instant claim 6.
	Sato et al. do not particularly teach the molecular weight of the dimeric decarboxylated rosin. 
	However, Sato et al. teach the same dimeric decarboxylated rosin as required by the instant claim (see the instant specification para [023]). Sato et al. further teach the molecular weight of the resulting polymerized rosin can be adjusted based on end capping with functional groups [0012]. As such, the decarboxylated end caps on the rosins can be optimized to be reach the desired molecular weight via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the decarboxylated end caps of the dimeric rosin for the intended application via a routine optimization, thereby obtaining the present invention.
Sato et al. are further silent on the oxygen to carbon ratio.
Furthermore, the carbon to oxygen ratio is calculated by taking the sum of oxygen atoms present divided by the sum of carbon atoms present with the number of oxygen and carbon atoms being obtained from elemental analysis (instant specification [065]). Since Sato et al. teach the same dimeric decarboxylated rosin as required by the instant claim as set forth in the rejection above, the oxygen to carbon ratio in the DDCR of Sato et al. is expected to be the same oxygen to carbon ratio as required by the instant claim. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
	Regarding claims 2 and 4, Sato et al. teach the composition has a softening point of 109 °C, an acid value of 1.8  mgKOH/g ([0091]) thereby reading on the claimed softening point range (30-160 °C) and acid value (less than 80 mg KOH/g).
	Regarding claim 3, Sato et al. teach the composition has a softening point of 109 °C , an acid value of 1.8 mgKOH/g, and a Tg of 99 °C (comparative example 8, Table 5, [0091]) thereby reading on the claimed softening point range (30-160 °C), acid value (less than 80 mg KOH/g) and Tg (-20 – 100°C) as required by the instant claim.
	Sato et al. are silent regarding the flash point, Gardner color, Brookfield viscosity, density, polydispersity index, Tg/Mn ratio, and cloud point in polyolefins.
Since Sato et al. teach the same dimeric decarboxylated rosin as required by the instant claim as set forth in the rejection above, and teach the same softening point, acid value and Tg; the flash point, Gardner color, Brookfield viscosity, density, polydispersity index, Tg/Mn ratio and cloud point in the DDCR of Sato et al. is expected to be the same flash point, Gardner color, Brookfield viscosity, density, polydispersity index, Tg/Mn ratio and cloud point as required by the instant claim. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
Regarding claims 7-9, the recitations “wherein decarboxylation a dimeric rosin acid comprises”, “wherein providing a feedstock comprising a dimeric rosin acid comprises”, and “wherein dimerizing a decarboxylated rosin comprises” are product by process limitations. Case law has held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. As such, Sato et al. teach the same dimeric decarboxylated rosin as required by the instant claim as set forth in the rejection above and the patentability depends on the product and not on the method of production.
Regarding claim 18, Sato et al. teach a hydrogen group as the R group in the formula as shown above (Abstract), thereby reading on the hydrogenated DDCR of the instant claim. 
Sato et al. do not teach the Gardner color of the hydrogenated DDCR.
Since Sato et al. teach the same hydrogenated dimeric decarboxylated rosin as required by the instant claim as set forth in the rejection above, and teach the same softening point, acid value and Tg; the Gardner color in the hydrogenated DDCR of Sato et al. is expected to be the same Gardner color as required by the instant claim. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
	Regarding claim 19, Sato et al. teach the polymers such as polyester resins containing 80 % by weight of the rosin dimer component [0029].
	Regarding claim 20, Sato et al. teach a product (claim 11) containing the polyester resin and the DDCR thereby reading on the article as required by the instant claim.  


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763